Exhibit 10.3

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 15, 2008 by and between LEV PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and VIROPHARMA INCORPORATED, a Delaware corporation
(the “Purchaser”).

WHEREAS, the Company, the Purchaser and HAE Acquisition Corp. have entered into
that certain Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), whereby on the terms and subject to the conditions set
forth therein, HAE Acquisition Corp. will merge with and into the Company and
the Company will become a wholly-owned subsidiary of the Purchaser (the
“Merger”);

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement; and

WHEREAS, the Shares (as defined below) will be sold to the Purchaser pursuant to
the Company’s effective Registration Statement on Form S-3 (Reg. No. 333-143196)
(the “Registration Statement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement. In addition to the
terms defined elsewhere in this Agreement, for all purposes of this Agreement,
the following terms have the meanings indicated in this Section 1.1:

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Shares” means the 9,661,836 shares of Common Stock issued to the Purchaser
pursuant to this Agreement.

“Termination Date” means the date the Merger Agreement is terminated in
accordance with its terms.



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. Concurrent with the execution and delivery of this Agreement, on
the basis of the representations, warranties and agreements herein and subject
to the satisfaction of the conditions set forth in Section 2.2, the Company
shall sell, and the Purchaser shall purchase, the Shares for an aggregate cash
purchase price of $20,000,000 (the “Purchase Price”). The closing of such
issuance and purchase (the “Closing”) shall take place at 9:00 A.M., New York
City time, on the date hereof (the “Closing Date”), at the offices of Becker &
Poliakoff, 45 Broadway 11th Floor New York, NY, or at such other time and place
as the Purchaser and the Company shall mutually select.

2.2 Deliveries. At the Closing,

(a) the Company shall deliver or cause to be delivered to the Purchaser a copy
of irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver, on an expedited basis, a certificate evidencing the
Shares, registered in the name of the Purchaser; and

(b) the Purchaser shall deliver or cause to be delivered to the Company the
Purchase Price by wire transfer in immediately available funds to the account as
specified in writing by the Company; and

(c) the Company shall deliver to Purchaser (i) a certificate of good standing,
dated a recent date, with respect to the Company, and (ii) a copy, certified by
the Secretary or an Assistant Secretary of the Company, of resolutions duly
adopted by the Company’s Board of Directors evidencing the taking of all
corporate action necessary to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company.

(a) The representations and warranties of the Company set forth in Article 5 of
the Merger Agreement, including the definitions of all capitalized terms used
therein, are hereby incorporated by reference herein as if set forth in full in
this Agreement. Any references in such Article 5 or any such definitions (other
than in Section 5.2 thereof) to “this Agreement” or “this Agreement and the
transactions contemplated hereby,” or words of similar import, shall mean this
Agreement and the purchase and sale of the Shares contemplated by this
Agreement.

(b) In addition to the foregoing, the Company hereby makes the following
representations and warranties to the Purchaser:

(i) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company. This Agreement has been duly
executed by the Company and constitutes the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms except
(A) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (B) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

2



--------------------------------------------------------------------------------

(ii) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, including the sale
and issuance of the Shares, other than (A) filings required pursuant to this
Agreement, (B) filings with the Commission (such as any prospectus, prospectus
supplement and any Current Report on Form 8-K) and such filings as are required
to be made under applicable state securities laws, and (C) those made or
obtained prior to the date hereof.

(iii) Issuance of the Shares. The Shares are duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens imposed by the Company
other than restrictions on transfer provided for in this Agreement.

(iv) Anti-Takeover Laws. The Company has taken all necessary action to exempt
the transactions contemplated by this Agreement from, or if necessary to
challenge the validity or applicability of, any applicable “moratorium,” “fair
price,” “business combination,” “control share,” or other anti-takeover Laws,
including Section 203 of the DGCL.

(v) Registration Statement and Prospectus Supplement. The Registration Statement
has been declared effective and includes sufficient shares of Common Stock for
the Company to issue and sell the Shares thereunder. No stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceeding for that purpose has been initiated or, to the Company’s knowledge,
threatened by the SEC. The Company will file a prospectus supplement covering
the sale of the Shares to the Purchaser with the SEC within two (2) business
days after the date hereof (the “Prospectus Supplement”). At the time of the
filing of the Prospectus Supplement, the Registration Statement (including the
base prospectus, the Prospectus Supplement and the documents incorporated by
reference therein), and any amendments and supplements thereto, will comply in
all material respects with the applicable provisions of the Securities Act, will
not contain an untrue statement of a material fact and will not omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein not misleading.

(vi) Over-the-Counter (“OTC”) Bulletin Board Requirements. The Company’s Common
Stock is registered pursuant to Section 12 of the Exchange Act, and the Company
has taken no action designed to, or which, to its knowledge, is likely to have
the effect of, terminating the registration under the Exchange Act nor has the
Company received any notification that the SEC is contemplating terminating such
registration. The Company has not, in the two (2) years preceding the date
hereof, received notice from the OTC Bulletin Board to the effect that the
Company is not in compliance with the requirements to maintain eligibility for
quotation of the Common Stock thereon. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the requirements to maintain eligibility for quotation of the Company’s
Common Stock thereon.

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or similar action on the
part of the Purchaser. This Agreement has been duly executed

 

3



--------------------------------------------------------------------------------

by the Purchaser and constitutes the valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies.

(b) Filings, Consents and Approvals. The Purchaser is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Purchaser of this Agreement, other than
(A) filings required pursuant to this Agreement, and (B) the filing of a Form
8-K with the Commission and such filings as are required to be made under
applicable state securities laws.

(c) Access to Information. The Purchaser acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

(d) Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase the Shares pursuant to this Agreement,
such decision has been independently made by the Purchaser and the Purchaser
confirms that it has only relied on the advice of its own business and/or legal
counsel in making such decision. Purchaser has not relied on the truth, accuracy
or completeness of the statements contained in any research report concerning
the Company that was prepared by an investment banking firm.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares solely for the research, development and commercialization of Cinryze,
including but not limited to (i) building inventory for the potential launch of
Cinryze for the treatment of HAE in the United States; (ii) obtaining approval
for Cinryze; (iii) independently commercializing Cinryze for the treatment of
HAE in the United States; (iv) conducting research and development activities of
Cinryze for HAE, including clinical trials, (v) opening and operating plasma
centers, (vi) developing and implementing related marketing plans; and
(vii) related payroll, travel, entertainment, education and other related
expenses and corporate overhead. Notwithstanding anything in this Agreement to
the contrary, this Section 4.1 shall terminate upon the earlier of the
termination of the Merger Agreement or the consummation of the Merger.

4.2 Agreement to Vote Shares.

(a) The Purchaser understands and agrees that if it attempts to vote or provide
any other person with the authority to vote any of the Shares other than in
compliance with this Agreement, the Company shall not, and the Purchaser hereby
unconditionally and irrevocably instructs the Company not to, record such vote
unless and until the Purchaser shall have complied with the terms of this
Agreement.

 

4



--------------------------------------------------------------------------------

(b) From and after the date hereof, except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, the Purchaser will
not commit any act that would restrict its legal power, authority and right to
vote all of the Shares purchased hereunder or otherwise prevent or disable the
Purchaser from performing any of its obligations under this Agreement. Without
limiting the generality of the foregoing, except for this Agreement, the
Purchaser will not enter into any voting agreement with any person or entity
with respect to any of the Shares purchased hereunder, grant any person or
entity any proxy (revocable or irrevocable) or power of attorney with respect to
any of such Shares, deposit any of such Shares in a voting trust or otherwise
enter into any agreement or arrangement with any person or entity limiting or
affecting the Purchaser’s legal power, authority or right to vote such Shares in
favor of the approval of the Proposed Transaction (as defined below).

(c) Prior to the Termination Date, at every meeting of the stockholders of
Company called, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company, the
Purchaser shall appear at the meeting or otherwise cause the Shares to be
present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, vote the
Shares, in proportion to the vote by the other stockholders of the Company,
(i) in favor of approval of the Merger, the Merger Agreement and the other
transactions contemplated thereby (collectively, the “Proposed Transaction”),
(ii) against the approval or adoption of any proposal made in opposition to, or
in competition with, the Proposed Transaction, and (iii) against any of the
following (to the extent unrelated to the Proposed Transaction): (A) any merger,
consolidation or business combination involving the Company or any of its
subsidiaries other than the Proposed Transaction; (B) any sale, lease or
transfer of all or substantially all of the assets of the Company or any of its
subsidiaries; (C) any reorganization, recapitalization, dissolution, liquidation
or winding up of the Company or any of its subsidiaries; or (D) any other action
that is intended, or would reasonably be expected to materially impede,
interfere with, delay, postpone, discourage or adversely affect the consummation
of the Proposed Transaction. The Purchaser shall ensure that any of its
Affiliates to whom it transfers Shares shall vote such Shares in accordance with
this Section 4.2. Notwithstanding the foregoing, the parties acknowledge and
agree that the provisions of this Section 4.2 shall not be deemed to prohibit
the Purchaser from selling or transferring any interest in any of the Shares at
any time and shall apply to Shares only if and for so long as such Shares shall
continue to be beneficially owned by the Purchaser or an Affiliate of the
Purchaser (determined in accordance with Rule 13d-3 under the Exchange Act).

4.3 Transfers of Shares; Compliance with Applicable Securities Laws. The
Purchaser acknowledges that during the period commencing with the execution and
delivery of this Agreement and expiring on the Termination Date, the Purchaser
may have access to material non-public information concerning the Company, and
agrees that during such period any sale or transfer of any of the Shares shall
be in compliance with all applicable securities laws.

ARTICLE V.

MISCELLANEOUS

5.1 Survival of Representations, Warranties, Agreements, Etc. Each of the
representations and warranties set forth in this Agreement shall survive the
Closing but only for a period of 12 months following the Closing Date and
thereafter shall expire and have no further force and effect.

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of the Shares to the Purchaser.

 

5



--------------------------------------------------------------------------------

5.3 Amendments, Modifications and Waivers. No amendment, modification or waiver
in respect of this Agreement shall be effective against any party unless it
shall be in writing and signed by the Company and the Purchaser.

5.4 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among or
between any of the parties with respect to the subject matter hereof and
thereof.

5.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

5.6 Consent to Jurisdiction; Venue. Regardless of any conflict of law or choice
of law principles that might otherwise apply, the parties agree that this
Agreement shall be governed by an construed in all respects in accordance with
the laws of the State of Delaware. The parties all expressly agree and
acknowledge that the State of Delaware has a reasonable relationship to the
parties and/or this Agreement. As to any dispute, claim or litigation arising
out of or relating in any way to this Agreement or the transaction contemplated
hereby, the parties hereto hereby agree and consent to be subject to the
exclusive jurisdiction of any Delaware state court, or federal court of the
United States of America sitting in Delaware, and any appellate court from any
thereof. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by law, (a) any objection that it may now or hereafter have to laying
venue of any suit, action or proceeding brought in such court, (b) any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum, and (c) any defense that it may now or hereafter have based
on lack of personal jurisdiction in such forum.

5.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

5.8 Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, provided that except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties hereto without the prior written consent of the other parties hereto.
Any assignment in violation of the foregoing shall be void and of no effect.

5.9 No Third Party Rights. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

5.10 Cooperation. Each of the Purchaser and the Company agrees to reasonably
cooperate with the other party and to execute and deliver such further
documents, certificates, agreements and instruments and to take such other
actions as may be reasonably requested by such party to evidence or reflect the
transactions contemplated by this Agreement and to carry out the intent and
purpose of this Agreement.

5.11 Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any

 

6



--------------------------------------------------------------------------------

manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

5.12 Specific Performance; Injunctive Relief. The parties hereto acknowledge
that the parties shall be irreparably harmed and that there shall be no adequate
remedy at law for a violation of any of the covenants or agreements of the other
parties set forth in this Agreement. Therefore, each party hereby agrees that,
in addition to any other remedies that may be available to the Purchaser or the
Company, as applicable upon any such violation, such party shall have the right
to enforce such covenants and agreements by specific performance, injunctive
relief or by any other means to which they are entitled at law or in equity.

5.13 Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (a) delivered to the appropriate address by hand or overnight courier
(providing proof of delivery), or (b) sent by facsimile with confirmation of
transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (a), in each case to the parties at the address or facsimile
address (or at such other address or facsimile address for a party as shall be
specified by like notice) provided in the Merger Agreement, including to the
persons designated therein to receive copies.

5.14 Counterparts. This Agreement may be executed in several counterparts,
including by facsimile, each of which shall be deemed an original and all of
which shall constitute one and the same instrument, and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other parties; it being understood that all parties need not sign the same
counterpart.

5.15 Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

5.16 Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

(Signature Pages Follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

LEV PHARMACEUTICALS, INC. By:  

/s/ Judson Cooper

Name:   Judson Cooper Title:   Chairman VIROPHARMA INCORPORATED By:  

/s/ Vincent J. Milano

Name:   Vincent J. Milano Title:   Vice President, Chief Operating Officer,
Chief Financial Officer and Treasurer

 

8